Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plastic (claim 10), an elastic joint disk 10 comprising cord package supporting devices 12 having webs 22 (claim 11), elastomer (claims 8 & 11-14), coat (claims 15 & 16) and fiber reinforced plastic (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 is directed to an elastic joint disk (10)] comprising a plurality of cord package supporting devices (12) where each cord package supporting device (12) includes two redirecting portions (18, 20) that are integrally connected to each other via a web (22). No such elastic joint disk is otherwise described in the application. To the contrary, in the description, in the elastic joint disk (10) lacks such webs (22) (see Figs. 1 & 7) because they are detached during assembly (see paragraph 0042).
In the reply filed August 25, applicant selectively quotes the specification in an unpersuasive attempt to show support for claim 11.  Such argument notwithstanding, the description (see particularly paragraph 0042) and drawings (see particularly Figs. 1 & 7) clearly disclose the elastic joint disk 10 lacks web(s) 22.  Be that as it may, if applicant intends to persist in claiming a heretofore undisclosed embodiment of the elastic joint disk, i.e. one that includes webs like web 22, then applicant needs to provide (1) drawings and description of it, (2) an explanation as to why it’s not described and depicted in the application as originally filed, and (3) its patentable utility, if any.  No new matter should be entered.

Claims 1-10 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 102
Claims 1-4, 6 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble, US 1,712,730.  At Figs. 3 & 6, Goble shows a cord package supporting device comprising first & second redirecting portions (22) that are integrally connected (page 1, line 72) to each other via a web (1).

Claims 1, 2, 4, 8-10  & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towner, US 2,192,946.  At Figs. 1 & 2, Towner shows a fiber (7) reinforced plastic (8) cord package supporting device comprising first & second redirecting portions (6) that are integrally connected to each other via a web (5).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12-16 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Greg Binda/            Primary Examiner, Art Unit 3679